Citation Nr: 0506587	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-08 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a substantive appeal as to the issue of entitlement 
to service connection for a temporomandibular joint disorder 
was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
September 1992.  

This matter arises from a June 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
service connection for a temporomandibular joint disorder 
(TMJ).  

In August 2004 the Board of Veterans' Appeals (Board) found 
that previously denied claims for service connection for 
athlete's foot and sinusitis with allergic rhinitis had been 
reopened by submission of new and material evidence and 
remanded the merits of those claims and several additional 
service connection and increased rating issues to the RO for 
additional development.  

In its introduction to the August 2004 decision, the Board 
explained that the issue of whether a substantive appeal as 
to the issue of service connection for a temporomandibular 
joint disorder had been timely filed had been added to the 
appeal.  

Thereafter, on its own motion, the Board determined in 
October 2004 that under VA regulations, the issuance of a 
notification to the veteran of a potential jurisdictional 
defect regarding the matter was required by VA regulations 
and that such notification was to be given by the Board 
rather than the RO.  See 38 C.F.R. §§ 20.101(d); 38 C.F.R. 
§ 19.9 (2004); see also Chairman's Memorandum No. 01-02-09 
(Aug. 19, 2002).  

Accordingly, the Board vacated its August 2004 decision to 
the extent that such decision remanded the above issue, and 
sent a letter to the veteran pursuant to 38 C.F.R. 
§ 20.101(d) which notified him of the potential 
jurisdictional defect and granted him a period of 60 days in 
which to present written evidence and argument regarding the 
jurisdictional question.  



No response was received from the veteran or his 
representative.  The case is now before the Board for a 
determination as to whether a timely substantive appeal as to 
the issue of service connection for a temporomandibular joint 
disorder was filed.  


FINDINGS OF FACT

1.  By a June 2000 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a 
temporomandibular joint disorder; the veteran was notified of 
the denial on June 27, 2000.  

2.  The veteran submitted a timely notice of disagreement 
with this determination, and a statement of the case was 
issued on July 8, 2002.  

3.  No substantive appeal was received from the veteran 
within one year after notification of the denial of service 
connection for temporomandibular joint disorder or within 60 
days after the issuance of the July 8, 2002, statement of the 
case.  

4.  No request for an extension of the time limit for filing 
a substantive appeal was received.  


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal, the 
Board does not have jurisdiction to consider the issue of 
entitlement to service connection for a temporomandibular 
joint disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.109, 20.202, 20.302 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C.A. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board regarding the 
Board's jurisdiction to consider the TMJ issue is a legal one 
as there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by 
the interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  Accordingly, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  


Criteria

Under 38 C.F.R. § 20.101(d) (2004), when a jurisdictional 
defect is identified, the veteran and his attorney must be 
notified of its existence and granted a period of 60 days 
following such notice in which to present relevant written 
argument and evidence and to request a hearing to present 
oral argument on the jurisdictional question.  

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2004).  

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 
(2004).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (b)(1)(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2004).  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. 
Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).  

The Board may address issues pertaining to its jurisdictional 
authority to review a particular case, including, but not 
limited to, determining whether a substantive appeal is 
adequate and timely, at any stage of the appellate process, 
regardless of whether or not the issues were addressed by the 
RO.  38 C.F.R. § 20.101(d) (2004).  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  


Factual Background

The veteran filed a claim for service connection for a 
temporomandibular joint disorder in September 1999.  The 
claim was initially adjudicated by the RO in June 2000, and 
was denied.  The veteran filed a timely notice of 
disagreement with this denial.  

Following receipt of the veteran's notice of disagreement, 
the RO did not immediately issue a statement of the case as 
to the TMJ issue.  In June 2002, it conducted a further 
review of the claim in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) and continued its prior denial.  
A notification of the denial and of the veteran's appeal 
rights was sent on July 15, 2002.  

A statement of the case addressing the TMJ issue was mailed 
to the veteran on July 8, 2002.  Instructions accompanying 
the statement of the case advised him that in order to 
complete his appeal, he would have to file a formal appeal 
within 60 days of the date of the letter or within the 
remainder of the one-year period, if any, following the date 
of the letter notifying him of the action being appealed.  

A document identified as a "notice of disagreement" with, 
in part, the June 2002 rating decision as to a 
temporomandibular joint disorder was received in July 2003.  


Analysis

The veteran initiated a timely appeal from a June 2000 rating 
decision wherein the RO denied entitlement to service 
connection for a TMJ disorder.  However, for the reasons set 
forth herein, the Board finds that it is without jurisdiction 
to consider the appeal from this determination and that the 
appeal must be dismissed.  



The formal requirements for perfecting an appeal are the 
product of a clear and unambiguous statutory and regulatory 
scheme; consequently, when a claimant fails to file a timely 
appeal or request an extension of the time for filing, he is 
barred from appealing the decision of the RO.  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  

In the present case, the RO responded to receipt of a timely 
notice of disagreement by issuing a statement of the case 
addressing the appealed TMJ issue.  The veteran was given 
complete information regarding the need to perfect his appeal 
by filing a substantive appeal within specified time limits.  

Since the July 2002 statement of the case was issued more 
than a year after the initial June 2000 denial notice, he had 
60 days in which to submit a substantive appeal.  

The veteran did not thereafter submit a VA Form 9 or any 
other document recognizable as a substantive appeal within 
the period allowed by law.  There is no indication in the 
record that he requested an extension of time in which to 
submit his substantive appeal.  

On July 17, 2003, the veteran submitted a document identified 
as a "notice of disagreement" with the denial of service 
connection for a temporomandibular joint disorder.  By then 
the period for submission of a substantive appeal had 
expired.  

The document is not recognizable as a notice of disagreement 
with the June 2002 rating decision as to a TMJ disorder since 
it was not received within one year of the notice issued on 
July 15, 2002, pertaining to that decision.  

Therefore, the Board concludes that the jurisdictional 
requirements for appellate review of the issue of entitlement 
to service connection for a TMJ disorder have not been met, 
and that the appeal as to this issue must be dismissed.  


ORDER

A substantive appeal as to the issue of entitlement to 
service connection for a temporomandibular joint disorder was 
not timely filed, and the appeal as to that issue is 
dismissed.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


